Exhibit 10.71

July 19, 2007

Irvine Sensors Corporation

3001 Red Hill Avenue

Costa Mesa, CA 92626

Attn: John J. Stuart, Jr.

Fax No.: (714) 444-8773

Gentlemen:

Reference is made to that certain Term Loan and Security Agreement (the
“Agreement”) dated as of December 29, 2006 by and between Irvine Sensors
Corporation, a Delaware corporation (the “Borrower”) and Longview Fund, L.P. and
Alpha Capital Anstalt (collectively, the “Lender”), and those certain Term Notes
issued thereunder (collectively, the “Term Notes”). Capitalized terms used but
not defined herein shall have the respective meanings given to such terms in the
Agreement. This letter amends and supercedes our letter to you dated March 30,
2007.

Each undersigned Lender hereby (i) agrees to extend, until the fifth trading day
after the date the Securities and Exchange Commission declares effective the
Borrower’s Registration Statement on Form S-1 originally filed on February 7,
2007, the due dates of the interest installments due and payable prior to such
date under Section 2.1.3(b) of the Agreement and each Lender’s respective Term
Notes and (ii) waives the notice period set forth in Section 2.2.2 of the
Agreement. The foregoing notwithstanding, either or both of the undersigned
Lenders may, at any time upon not less than five (5) Business Days prior written
notice to Borrower, demand payment of such interest installments as set forth in
the Agreement.

Sincerely,

 

LONGVIEW FUND, LP   By:  

/s/ S. Michael Rudolph

  Name:   S. Michael Rudolph   Title:   CFO – Investment Adviser   ALPHA CAPITAL
ANSTALT   By:  

/s/ Konrad Ackermann

  Name:   Konrad Ackermann   Title:   Director   cc:   Dorsey & Whitney LLP    
38 Technology Drive     Irvine, CA 92618     Attn: Ellen Bancroft, Esq.     Fax
No.: (949) 932-3601  